Citation Nr: 1620839	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from April 1997 to July 1997 and from February 2004 to April 2005.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2015, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge.  The Veteran failed to appear for his hearing and, as such, the Board will proceed as though he withdrew his request.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disorder is not related to any disease, injury, or incident for the period of service from April 1997 to July 1997.

2.  The medical evidence clearly and unmistakably shows that the Veteran's low back disorder pre-existed his second period of active service.

3.  The medical evidence does not clearly and unmistakably show that the Veteran's low back disorder was not aggravated by such service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder on a direct incurrence basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a low back disorder are met on the basis of aggravation.  38 U.S.C.A. §§ 1111, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination of the issues decided at this time, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Board notes the Veteran's statements concerning the cause of his low back disorder are two-fold.  First, he states that his back disorder was due to injuries sustained in a motor vehicle accident in 1999 during a period of active duty for training (ACDUTRA).  Secondly, and in the alternative, he states that his low back disorder, noted as occurring in August 2003, prior to his second period of active duty beginning in February 2004, was aggravated by his military service, such that service connection is warranted on an aggravation basis. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

As an initial matter, the Board notes the Veteran has a current low back disorder, diagnosed as degenerative disc disease.  See Private Treatment Record, February 2010.  The evidence of record also establishes the Veteran initially sustained an injury to his back, which resulted in this current diagnosis, while working as a volunteer fire fighter in August 2003.  

Pertaining to only the Veteran's first contention that he suffered an injury to his low back during a training exercise, his service treatment records show the Veteran was in a motor vehicle accident in October 1999.  However, there is no evidence of any complaints pertaining to his low back.  In fact, service treatment records only show complaints of pain in the cervical spine, an injury for which service connection has been established.  

Further, the findings of a May 2010 VA examination only discussed the etiology of the claimed cervical spine disorder.  No comment as to the lumbar spine was provided.  

The Board also notes the existence of VA and private treatment records that fail to show complaints of and treatment for a low back disorder before the injury sustained in August 2003.  

Here, the lay and medical evidence are against a nexus between the Veteran's low back disorder and any period of active duty, ACDUTRA, or INACDUTRA prior to his second period of active duty beginning in February 2004.  As such, service connection for a low back disability on a direct incurrence basis is denied.  

However, as stated above, the Veteran also believes he is entitled to service connection for his low back disorder on the basis of aggravation of his pre-existing injury, incurred in August 2003, during his second period of active duty beginning in February 2004.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a),(b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 ; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Thus, because the evidence of record clearly shows the Veteran injured his low back in August 2003, prior to the Veteran's second period of active duty, the presumption of soundness does not apply, and the terms of Section 1153 are applicable.

A November 2003 Service Treatment Record (STR) noted the Veteran's previous low back injury and determined he was deployable, as the injury had fully resolved.  However, during his military service, there are several complaints of low back pain.  A June 2005 post-deployment record also shows the Veteran developed low back pain during his active duty.  Finally, a February 2009 STR specifically found that the Veteran's low back disorder began in 2003, with military aggravation during deployment in 2005.  

Therefore, the medical evidence of record reflects that this condition clearly underwent an increase in severity during the Veteran's deployment.  The presumption of aggravation is not rebutted in this case because there is no clear and unmistakable evidence that the increase in severity of the back disorder was due to the natural progress of the disease.  Indeed, the evidence points to the disability being aggravated by the circumstances and duties of the Veteran's deployment. 

In conclusion, a preponderance of the evidence is found to demonstrate that the Veteran's pre-existing low back disorder underwent an increase in severity during military service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation following such a finding, and the Board finds that there is no evidence of record sufficient to rebut the presumption in this case.  

Accordingly, service connection for a low back disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


ORDER

Service connection for a low back disorder on the basis of aggravation is granted.


REMAND

Veteran also seeks service connection for a left knee disability, which he states had its onset during his military service.  Specifically, he stated that he would have to crouch down while on guard duty and, as a result, he has suffered from pain in his knee since.  

A January 2004 STR shows the Veteran's complaint of bilateral knee pain, however, no specific diagnosis is provided.  Following his military service, the Veteran has not received treatment for a left knee disorder.  Nevertheless, the Veteran is competent to report pain in his left knee.  

In addition, the Veteran has not been provided a VA examination to determine whether he has a current left knee disorder.  This must be accomplished on remand.  The VA examination must also take into account the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is proper in light of the Veteran's documented service in the Southwest Theater of Operations during the second Persian Gulf War.  Notably, his assertions of persistent and recurrent left knee pain indicate that he may have a "qualifying chronic disability" that results either from an "[a]n undiagnosed illness" or a "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a)(2)(A), (B); see also 38 C.F.R. § 3.317 (a)(2)(i). 

Accordingly, this specific theory of entitlement should be expressly addressed on remand.  Additionally, as these claims have not yet been considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the AOJ should provide him with appropriate notice of the evidence needed to establish service connection pursuant to those provisions.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records dated since November 2012 should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.
 
2.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment not currently associated with the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and her representative accordingly. 

3.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of his current disability on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for a VA examination of his left knee.  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician, and examination report should expressly note that such evidentiary review took place. 

The VA examiner should expressly address the following:

(a)  Please state whether the symptoms of the claimed left knee condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder of the left knee had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies), to include his service-connected cervical spine and low back disorders?

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


